PER CURIAM.
Petitioner filed a petition for writ of habeas corpus in the District Court which respondent by order of the court was required to answer. A hearing was had upon the issues thus raised. Such issues were decided adversely to petitioner, and on January 15, 1946, the court ordered the dismissal of the petition. From this order petitioner appeals. The court below refused petitioner’s application for a certificate of probable cause. An examination of the record discloses, so we think, that there is no justification for an issuance by this court of such certificate. It follows that we are without jurisdiction to entertain the appeal. 28 U.S.C.A. § 466.
The appeal is, therefore, dismissed.